Citation Nr: 1219385	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected residuals of a fracture of the right tibia and fibula. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder as secondary to service-connected disabilities.  

3.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the distal third of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and June 2002 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2004, April 2010, and November 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary to comply with the previous remand orders and VA's duties to assist the appellant in substantiating his claims. 

In the November 2011 remand, the Board ordered that the Veteran should be provided a VA psychiatric examination to determine whether his claimed psychiatric disorder was caused or aggravated by service-connected disabilities.  The VA examination was conducted in January 2012, and the Veteran was diagnosed with an adjustment order with depressed mood.  The VA examiner suspected that the Veteran experienced the onset of psychiatric symptoms in the 1970s and noted that the Veteran reported that his current disorder was secondary to erectile dysfunction.  The VA examiner also noted that she was not competent to determine whether the Veteran's erectile dysfunction was secondary to any service-connected conditions.  The examiner stated that she could not render an opinion with respect to a link between the Veteran's adjustment disorder and service-connected disabilities. 

The Board's November 2011 remand did not ask the VA psychiatric examiner to opine as to the cause of the Veteran's reported erectile dysfunction.  Rather, the examiner was instructed to determine whether the Veteran's service-connected disabilities-a urethral stricture and residuals of a fractured right tibia-had caused or aggravated the claimed psychiatric disorder.  The Veteran is not currently service-connected for erectile dysfunction and has not filed a claim for entitlement to service connection for this disability.  His service-connected urethral stricture is currently rated as noncompensably disabling based only on voiding dysfunction.  Additionally, during an August 2007 VA genitourinary examination, a VA examiner determined that the Veteran's erectile dysfunction was not related to the Veteran's in-service injury that caused his urethral stricture.  The competent evidence of record also does not indicate that the Veteran's erectile dysfunction is related to the fractured tibia.  

As the January 2012 VA examiner's opinion is not responsive to the Board's remand instructions, to include an opinion addressing whether the Veteran's adjustment disorder is caused or aggravated by service-connected disabilities, a new medical opinion is required.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The Board notes that the Veteran's representative has contended that the Veteran's psychiatric disorder is not related to erectile dysfunction, but is actually due to pain and limitations associated with his service-connected disabilities.  Therefore, upon remand, the Veteran should be provided a new VA examination and a medical opinion addressing the nature and etiology of the claimed psychiatric disorder should be provided. 

The Board also finds that the Veteran should be provided a VA orthopedic examination to determine the current severity of his residuals of a fracture of the right tibia and fibula.  This examination should include a medical opinion addressing whether the leg-length discrepancy documented in VA treatment records and during the February 1999 VA contract examination is related to the tibia and fibula fracture.  The Board's April 2010 remand ordered that a VA orthopedist should opine on the relationship of any noted leg length discrepancy to the service-connected leg disorder.  The Veteran was provided a VA examination in July 2010 and while the examiner found that the Veteran's current leg length discrepancy was due to nonservice-connected knee replacement surgery, an opinion was not issued as to the Veteran's pre-surgical leg length discrepancy as the examiner could not identify the records diagnosing this condition.  The Veteran was first diagnosed with a leg length discrepancy in June 1987 at the VA Medical Center (VAMC).  The treating physician noted that the Veteran's right leg fracture had resulted in the leg length discrepancy.  The condition was also diagnosed during VA examinations conducted in March 1988 and February 1999.  Therefore, a new medical opinion is required to determine whether a previous leg length discrepancy is part of the residuals of a service-connected right leg fracture.  

In February 2012, the Veteran requested a copy of all documents added to the claims file since June 2003.  Although the RO purported to comply later that month with the Veteran's Privacy Act request, the Veteran's representative argued in a March 2012 statement that copies of the Veteran's electronic records, including treatment reports from the Dayton VAMC and Columbus Community Based Outpatient Clinic (CBOC) referenced by the RO in the February 2012 SSOC, were not included in the RO's February 2012 response.  The Board has reviewed the records contained in the Veteran's electronic claims file and notes that they do contain some clinical reports that are not also included in the paper claims file, specifically, records of mental health treatment dated from January 2012 at the Columbus VAMC and a January 2008 primary care influenza vaccine reminder from the Dayton VAMC.  The Veteran's electronic records should be included in his Privacy Act request, and upon remand, he should be provided a copy of his electronic VA clinical reports.  

Furthermore, in a February 2012 letter, the Veteran requested an additional 60 days to respond to the February 2012 SSOC.  Although the Veteran did not specify the basis for the requested extension, a copy of a similar request dating from August 2011 for the purpose of obtaining a private medical opinion was attached to the February 2012 letter.  The RO denied the request for a 60 day extension, granting only a 30 day extension and noting that the full 60 days could not be allowed due to the age of the Veteran's appeal.  Under 38 C.F.R. § 20.303 (2011), an extension of the 30 day period for responding to a SSOC may be granted for good cause.  Although the Veteran's February 2012 request for a 60 day extension did not explicitly state that it was for the purpose of obtaining a private medical opinion, the purpose of the request could have been inferred from the attached August 2011 extension request.  In any event, as the case is being remanded, the Board finds that the Veteran should be afforded a period of 60 days to respond to the readjudication of his claims by the originating agency for the purpose of obtaining a private medical opinion under 38 C.F.R. § 20.303.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran copies of the records in his electronic claims file in compliance with the February 2012 Privacy Act request. 

2.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of the claimed acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorders are 
caused or aggravated by the Veteran's service-connected urethral stricture or residuals of a right tibia and fibula fracture.

The examiner is informed that although the Veteran has reported that his symptoms of depression are related to nonservice-connected erectile dysfunction, his representative has also argued that the pain and functional limitations imposed by the Veteran's service-connected disabilities are the cause of his acquired psychiatric disorder. 

A complete rationale should be provided for all expressed opinions.

3.  Afford the Veteran a VA orthopedic examination to determine the current severity of the residuals of a fracture of the right tibia and fibula, to include whether the residuals include a right leg length discrepancy.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

a)  The examiner must offer specific findings as to range of motion of the right ankle and right knee, indicating whether any reduced range of motion is related to the service connected right leg disability.  The examiner should also note whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected residuals of a fracture of the distal third of the right tibia and fibula. 

If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees, and complaints and clinical findings should be reported in detail. 

The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion. In addition to the above findings, the examiner should specifically state if there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  The examiner should also state whether there is impairment of the tibia and fibula, including whether there is nonunion with loose motion requiring a brace or malunion. 

b)  The examiner should also determine if the Veteran manifested a right leg length discrepancy prior to his November 2009 knee replacement surgeries.  If a discrepancy was present, the examiner should offer an opinion as to whether it is more likely than not (i.e., greater than a 50 percent probability), less likely than not (i.e., less than a 50 percent probability), or as likely as not (i.e., a 50 percent probability) that such discrepancy was due to the Veteran's service-connected right leg disorder.  

The examiner is informed that while a leg length discrepancy was not found upon VA examination in June 1975, a leg length discrepancy was observed at the VAMC in June 1987 and was attributed to the Veteran's service-connected right leg fracture.  A leg length discrepancy was also diagnosed upon VA examination in March 1988 and the Veteran was issued a shoe lift in November 1996. 

Any opinion offered should be accompanied by a complete rationale. 

4.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC, allowing the Veteran an additional 60 days to respond.  After the full 90 days have passed, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


